Citation Nr: 0422320	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  94-41 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of a stab wound to the left 
lateral chest (Muscle Group XXI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1958 to August 1959.  The record shows that 
the claimant had his name legally changed by order of the 
Superior Court, Essex County, New Jersey, dated May 31, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1994 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
residuals of a stab wound to the left lateral chest (Muscle 
Group XXI), evaluated as 10 percent disabling, effective 
November 1, 1993.  The claimant was notified of that decision 
and of his right to appeal by RO letter of June 21, 1994.  
The claimant filed a timely Notice of Disagreement, seeking 
an initial rating in excess of 10 percent for his service-
connected residuals of a stab wound to the left lateral chest 
(Muscle Group XXI).  A personal hearing was held before a RO 
Hearing Officer on December 21, 1994, and a Hearing Officer's 
decision of January 1995 confirmed and continued the 
previously assigned 10 percent evaluation for his service-
connected residuals of a stab wound to the left lateral chest 
(Muscle Group XXI).  

This case was previously before the Board on November 1, 1996 
on the single issue of entitlement to an initial rating in 
excess of 10 percent for service-connected residuals of a 
stab wound to the left lateral chest (Muscle Group XXI), and 
was remanded to the RO to afford the claimant a requested 
hearing before the Board.  That remand order noted that a 
previous hearing had been held before a local hearing officer 
on December 21, 1994, at which time the claimant testified 
that he had been treated for his service-connected residuals 
of a stab wound to the left lateral chest at a VA medical 
center; that he was still receiving such treatment twice a 
month; and that he had recently undergone an electromylogram 
(EMG) which revealed nerve damage on the left side.  At that 
hearing, the claimant's representative asked that all medical 
records from the VAMC, East Orange, New Jersey, be obtained.  
The Board's remand order of November 1, 1996, directed the RO 
to obtain all clinical records of the claimant's treatment at 
the VAMC, East Orange, including the EMG reports, and to 
schedule a hearing for the claimant before a traveling 
Veterans Law Judge of the Board of Veterans' Appeals.  

The record shows that the requested hearing was scheduled at 
the RO on September 27, 2002, and that the claimant and his 
representative were notified of the date, time and place of 
that hearing by RO letter of July 23, 2002.  In a Statement 
in Support of Claim (VA Form 21-4138), submitted in September 
2002, the claimant withdrew his request for a hearing before 
a traveling Veterans Law Judge of the Board of Veterans' 
Appeals, and asked that a decision be reached based upon the 
evidence of record.  

This case was again before the Board on August 14, 2003 on 
the single issue of entitlement to an initial rating in 
excess of 10 percent for service-connected residuals of a 
stab wound to the left lateral chest (Muscle Group XXI), and 
was again remanded to the RO pursuant to the decision of the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003) which invalidated 
38 C.F.R. § 19.9(a)(2).  That remand order instructed the RO 
to ensure that all provisions of the VCAA are properly 
applied in the development of the claim, to undertake any 
additional development deemed appropriate, to then 
readjudicate the issue on appeal considering all of the 
evidence, including any new evidence submitted by the 
veteran, and to readjudicate his claim applying the old and 
the new criteria for rating scars, and if the benefit sought 
on appeal is not granted, to provide another Supplemental 
Statement of the Case to the claimant and his representative 
addressing the issue of an initial rating in excess of 10 
percent for service-connected residuals of a stab wound to 
the left lateral chest (Muscle Group XXI).  

While the claim was thus in remand status, a rating decision 
of November 4, 2003, granted service connection for post-
traumatic neuralgia of the left chest wall, evaluated as 
noncompensably disabling, effective April; 2, 2002.  
Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) citing AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  While that action 
satisfied the appellant's claim for service connection for 
pain and numbness due to nerve damage associated with his 
stab wound of the left lateral chest, such did not satisfy 
his claim for a rating in excess of 10 percent for service-
connected residuals of a stab wound to the left lateral chest 
(Muscle Group XII).  Neither has the veteran withdrawn his 
appeal as to the issue of a rating in excess of 10 percent 
for service-connected residuals of a stab wound to the left 
lateral chest (Muscle Group XII), and that claim remains 
before the Board for appellate resolution.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000.  
Except for the amendment to 38 CFR § 3.156(a), the second 
sentence of 38 CFR § 3.159(c), and 38 CFR § 3.159(c)(4)(iii), 
effective August 29, 2001, governing reopening of previously 
and finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As the instant 
appeal does not address a reopened claim, but challenges the 
disability evaluation assigned under an initial rating 
decision, the revised regulations pertaining to reopened 
claims are inapplicable to this appeal.  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(August. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."  To comply with the 
aforementioned VCAA requirements, the RO must satisfy the 
following four requirements:

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) 
(2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) (2003).  

Finally, the RO must request that the claimant of the 
information provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2003).  

The record shows that the claimant and his representative 
were provided the notices required under the VCAA by RO 
letter of June 25, 2001, which informed him of VA's duty to 
notify him of the information and evidence necessary to 
substantiate his claim for an increased rating and to assist 
him in obtaining all such evidence.  That letter informed the 
claimant and his representative what the evidence must show 
to establish entitlement to the issue on appeal, as well as 
what needed evidence was not already of record.  That letter 
also notified the claimant and his representative of VA's 
duty to assist them by obtaining all evidence in the custody 
of military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and which the claimant 
identified and provided record release authorizations 
permitting VA to obtain those records.  Further, that letter 
informed the claimant and his representative that should 
efforts to obtain records identified by the claimant prove 
unsuccessful for any reason which the claimant could remedy, 
the VA would notify the claimant and advise him that the 
ultimate responsibility for furnishing such evidence lay with 
the claimant.  That letter also informed the claimant and his 
representative which part of that evidence would be obtained 
by the RO and which part of that evidence would be obtained 
by the claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

The record further shows that the claimant and his 
representative were informed of the provisions of the VCAA by 
Supplemental Statement of the Case issued November 4, 2003, 
which informed him of the issue on appeal, the additional 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations governing increased rating 
issues, including extraschedular ratings, the applicable 
provisions of VA's Schedule for Rating Disabilities, 
including pertinent revisions, the decision reached, and the 
reasons and bases for that decision.  That Supplemental 
Statement of the Case notified the ccclaimant and his 
representative of VA's duty to notify him of the information 
and evidence necessary to substantiate his claim for an 
increased rating and to assist him in obtaining all such 
evidence.  That letter informed the claimant and his 
representative what the evidence must show to establish 
entitlement to the increased rating issue on appeal, as well 
as what needed evidence was not already of record.  That 
letter also notified the claimant and his representative of 
VA's duty to assist them by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or specific to that claim; and which the 
claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that letter informed the claimant and his 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  That letter 
also informed the claimant and his representative which part 
of that evidence would be obtained by the RO and which part 
of that evidence would be obtained by the claimant, pursuant 
to Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  Efforts to obtain the claimant's private treatment 
records from Hackensack Hospital have been unavailing, and 
the claimant has been so notified.  The RO has obtained the 
claimant's complete service medical records, as well as all 
private or VA medical evidence identified by the claimant.  
He has been afforded VA orthopedic and neurological 
examinations in May 1994, in March 1995, in November 1995, in 
October 1997, in November 1998, in April 2002, and in 
September 2002, as well as a VA scars examination in November 
1998.  In addition, the RO has obtained medical opinions from 
the examining VA physicians.  The RO has afforded the 
claimant a personal hearing before an RO Hearing Officer in 
October 1994, while the record shows that the claimant 
declined the scheduled hearing before a traveling Veterans 
Law Judge of the Board of Veterans' Appeals.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the Board's November 1996 and August 2003 
remands and the record on appeal, the Board finds that there 
is no reasonable possibility that further assistance would 
aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  A rating decision of June 1994 granted service connection 
for residuals of a stab wound to the left lateral chest 
(Muscle Group XXI), evaluated as 10 percent disabling, 
effective November 1, 1993; the claimant initiated a timely 
appeal of that rating evaluation and has consistently pursued 
that issue.  

3.  At the time of the rating decision of June 1994, the 
medical evidence of record showed that the claimant's 
service-connected residuals of a stab wound to the left 
lateral chest (Muscle Group XXI) were manifested by a 1 x 1 
cm. hypertrophic scar of the left thorax and complaints of 
left-sided chest pain, while his chest was clear to 
auscultation and percussion, with no point tenderness, and he 
denied shortness of breath, pleuritic chest pain, or 
abdominal tenderness, a chest X-ray and pulmonary function 
tests were normal, and the clinical impression was muscle 
strain, status post chest stab wound; those same 
manifestations continue to be shown.  

4.  The evidence of record shows that the evidence of record 
consistently shows that the claimant moderate incomplete 
neuralgia of the long cutaneous nerve which ius productive of 
pain, discomfort, and numbness of the left chest wall in the 
areas surrounding his stab wound which is a neurological 
manifestation of his service-connected residuals of a stab 
wound to the left lateral chest (Muscle Group XXI).   

5.  The claimant's service connected residuals of a stab 
wound of the left lateral chest (Muscle Group XII) do not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for post-
traumatic neuralgia of the left chest wall as residual to the 
veteran's his service-connected residuals of a stab wound to 
the left lateral chest are met, effective April 9, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2000);  38 C.F.R. 
§§ 3.102, 3.321(b)(1), Part 4, §§ 4.123,4.124a, Diagnostoic 
Code 8719 (2003).

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a stab wound to the left 
lateral chest (Muscle Group XXI) are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2000);  38 C.F.R. §§ 3.102, 
3.321(b)(1), Part 4, §§ 4.123,4.124a, Diagnostic Code 7804 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, the veteran served on active duty in the United 
States Air Force from March 1958 to August 1959.  

The claimant filed his original application for VA disability 
compensation benefits (VA Form 21-526), in November 1, 1993, 
seeking service connection for residuals of a stab wound of 
the left lateral chest.  He indicated that he was treated for 
the alleged injury in 1958 or 1959 at Hackensack Hospital in 
New Jersey and at Governor's Hospital in New York.  

The claimant's service entrance examination in February 1958 
was normal except for arcus senilis, while his visual acuity 
was 20/20, bilaterally; his service entrance examination 
showed no areas of impairment in the claimant, his physical 
profile showed no area of impairment and his chest X-ray was 
normal.  The service medical records include a clinical 
record cover sheet showing that the claimant was admitted to 
Hackensack Hospital, Hackensack, New Jersey, on May 14, 1959, 
after sustaining a stab wound to the left chest, with 
traumatic pneumothorax.  He remained at that facility for 
four days before being transferred to the U. S. Army 
Hospital, Fort Jay, New York.  A Department of the Army 
Statement of Medical Examination and Duty Status, dated May 
26, 1959, showed that the claimant sustained a left 
pneumothorax due to a stab wound to the chest; that he was 
first taken to Hackensack Hospital for emergency treatment, 
where he responded well to decompression of the left thoracic 
cavity; that the injury was estimated to be productive of no 
more than temporary disability; and that he was then 
transferred to the U. S. Army Hospital, Fort Jay, New York.  
That injury was determined to be in the line of duty and not 
due to misconduct.  

The claimant's service medical records include an entry dated 
in  for any evidence of June 1959 which noted that the 
claimant had been stabbed while on leave; that he was 
transferred from Hackensack Hospital to a U. S. Army 
Hospital; that he was released in apparent good condition; 
and that he related that he was told that there was nothing 
wrong.  Examination showed that his chest was clear, and 
chest X-rays on consecutive days were negative for any 
evidence of pneumothorax, and his chest was within normal 
limits.  No further complaint, treatment, findings or 
diagnosis of a stab wound of the left chest or pneumothorax 
was shown during the claimant's remaining period of active 
service.  The claimant was subsequently recommended for 
discharge under the provisions of AFR 39-16, Paragraph B, 
because of bitter feelings about the atmosphere in the area 
regarding racial discrimination, and administrative concern 
that he might commit a serious act.  A medical history 
prepared by the claimant at the time of his service 
separation in August 1959 complained of chest pain or 
pressure, of gall bladder trouble or stones, and of a trick 
or locked knee, but denied shortness of breath, a chronic 
cough, or neuritis.  His service separation examination 
disclosed no abnormalities or impairment in any area, while 
his respiratory system, musculoskeletal system and 
neurological system were clinically normal, a chest X-ray was 
negative, and a physical profile indicated no impairment.  

The claimant completed and returned medical record release 
authorizations, and the RO obtained a hospital summary and 
treatment records from the VAMC, East Orange, New Jersey.  
Those records show that the claimant was hospitalized in 
February 1988 for a perforated peptic ulcer, while other 
conditions treated included insulin dependent diabetes 
mellitus, unstable; alcohol abuse; and hyponatremia.  He 
underwent surgery to close the perforated ulcer.  

The record shows that the claimant was seen at the VAMC, East 
Orange, New Jersey, in January and February 1993, for 
complaints of pain behind both thighs on certain movements.  
Examination was essentially normal; straight leg raising was 
negative at 120 degrees, bilaterally; there was no tenderness 
in his chest, his lungs were clear, and the impression was 
muscular pains.  No sensory impairment was shown.

The claimant was seen at the VAMC, East Orange, New Jersey, 
in October 1993 complaining of a right-sided cataract, and it 
was noted that a left eye cataract had been removed in 1988.  
He subsequently underwent removal of a cataract from his 
right eye.  When seen at that facility in November 1993, the 
claimant complained of left-sided chest pain, worse on 
movement, and noted a history of a left chest stab wound.  
His chest was clear to auscultation, with no point 
tenderness, and cardiac examination disclosed a regular rate 
and rhythm, without murmurs.  He denied shortness of breath, 
pleuritic chest pain, or abdominal tenderness.  The clinical 
impression was muscle strain, status post chest stab wound.  
Also in November 1993, the claimant complained of numbness 
and pain in the area of his old stab wound to the left 
lateral chest, but examination revealed no residuals of the 
injury, while showing that his chest was clear to 
auscultation and percussion, and no sensory impairment was 
shown.

The claimant was again seen at that facility in December 
1993, at which time an electrocardiogram revealed a normal 
sinus rhythm, moderate voltage criteria for left ventricular 
hypertrophy which might be a normal variant, and a septal 
infarct could not be ruled out.  The claimant related that he 
had diabetes mellitus for 20 years, and was on insulin, and a 
cataract was removed.  A chest X-ray was negative, and a bony 
spur was noted at T10, lateral side, while no sensory 
impairment was shown.

The claimant was again admitted to the VAMC, East Orange, New 
Jersey, in January 1994, for treatment of dry gangrene which 
developed after he stubbed his toe.  Physical examination on 
admission showed that muscle strength was 5/5, deep tendon 
reflexes were 1+, sensation and position sense was intact, 
and no gross sensory or motion deficit was found.  He 
underwent debridement of his right great toe, with 
rehabilitation treatment, dental extractions were 
accomplished.  The diagnoses at hospital discharge were 
insulin-dependent diabetes mellitus, vitreous hemorrhage, 
right eye, cataract, right eye, and debridement of right 
great toe secondary to tinea pedis.  

In a Report of Accidental Injury (VA Form 21-4176), submitted 
in February 1994, the claimant asserted that in about May or 
June 1958, while home on leave in Hackensack, New Jersey, he 
attempted to intervene in a fight between two individuals and 
was stabbed in the left side.  He related that his lungs 
collapsed and he spent a month in the hospital, and that he 
was then transferred to the Governor's Island Hospital.  

A report of VA respiratory examination, conducted in May 
1994, noted that the claimant has been in the Air Force from 
1959 to 1960 [sic]; that he had been an insulin-dependent 
diabetic for 20 years; that he had undergone surgery for 
gangrene of the right great toe; that he had a cataract 
removed from his right eye; and that he had sustained a stab 
wound to the left chest, with pneumothorax, while in service 
with intermittent discomfort.  The veteran's current 
complaints included pain in the left side, radiating to the 
legs, arms, and low back.  Examination revealed that the 
claimant was alert and oriented; that his posture and gait 
were normal; that his head, neck, face, nose, mouth, and 
sinuses were without abnormalities; and that his external 
ears were normal, while his tympanic membranes were normal 
and his hearing acuity was normal, bilaterally.  The claimant 
gave no history of hypertension or chest pain, his sitting 
pulse was found to be 70 per minute, and his sitting blood 
pressure was130/80, without murmurs or gallops.  No varicose 
veins were found, and peripheral pulses were good.  A 1-inch 
chest scar was noted on the left lateral chest, with no other 
abnormalities, and his lungs were clear to auscultation ands 
percussion.  The examiner further noted surgical treatment of 
the claimant in 1988, and he complained of discomfort in the 
epigastric region.  His abdomen was soft, with a thee-inch 
laparotomy scar, and bowel sounds were present.

Examination of the musculoskeletal system cited the 
claimant's stab wound of the left lateral chest while in 
service, with pneumothorax, with claimed radiation to the 
left upper back, the both left upper and lower limbs.  
Examination revealed that other than the scar, there was no 
abnormality noted in the chest area.  Except for the healing 
gangrene of the right foot, the remainder of the physical 
examination was normal  His sensory and reflex examinations 
were also normal.  The examiner cited the claimant's history 
of diabetes mellitus for 20 years.  Pulmonary function 
studies were normal, and a chest X-ray disclosed no 
abnormalities.  Laboratory studies showed levels within the 
normal range, while an EKG showed a normal sinus rhythm, with 
minimum voltage criteria for septal infarct, possibly a 
normal variant.  The diagnoses were diabetes mellitus, not 
well controlled; dry gangrene of the right great toe, status 
post partial amputation of the right great toe in January 
1994, now healing with residual pain and discomfort; stab 
wound to the left chest with residual pain and discomfort, 
and a normal chest X-ray and pulmonary function tests with 
normal limits; status post cataract surgery, both eyes, left 
in 1988, right in 1994.  X-rays revealed vascular 
calcification, osteoporosis, and partial amputation of the 
distal phalanx of the right great toe.  X-rays showed 
destruction of the distal phalanx of the right great toe 
appeared more advanced as compared with the January 31, 1994 
X-rays, compatible with osteoporosis.  

A VA scars examination, conducted in May 1994, cited the 
claimant's complaints that his stab wound scar is painful at 
times when he rubs the area; that he had numbness and pain 
over the area for approximately 10 years, which then improved 
but recurred about a year ago.  Examination revealed a 1 x 1 
cm. hypertrophic scar of the left thorax, secondary to 
stabbing, painful at times.  

A rating decision of June 1994 granted service connection for 
residuals of a stab wound to the left lateral chest (Muscle 
Group XXI), evaluated as 10 percent disabling, effective 
November 1, 1993.  That decision denied service connection 
for diabetes mellitus, for arthritis, for a partial 
amputation of the right great toe, and for a peptic ulcer.  
The claimant was notified of those decisions and of his right 
to appeal by RO letter of June 21, 1994.  

The claimant filed a timely Notice of Disagreement, seeking 
an initial rating in excess of 10 percent for his service-
connected residuals of a stab wound to the left lateral chest 
(Muscle Group XXI), alleging that the rating should be much 
higher because of the nerve damage in his chest.  He and his 
representative were provided a Statement of the Case 
addressing that issue in August 1994, and he perfected his 
appeal as to that issue by submitting his Substantive Appeal 
(VA Form 9).  

In October 1994, the claimant asserted that he wanted his 
hearing to include his appeal for service connection for 
disability of his upper body and his upper, mid, and lower 
left torso.  Subsequently in October 1994, he claimed 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1551 for disability of the right great toe due to surgery 
at the VAMC, East Orange, New Jersey, in February 1994.  

A personal hearing was held before a RO Hearing Officer on 
December 21, 1994, and the claimant testified as to the 
industrial impairment resulting from his service-connected 
residuals of a stab wound to the left lateral chest, 
including pain treated with Motrin, numbness, and occasional 
shortness of breath in smoke-filled rooms.  A Hearing 
Officer's decision of January 1995 confirmed and continued 
the previously assigned 10 percent evaluation for his 
service-connected residuals of a stab wound to the left 
lateral chest (Muscle Group XXI).  

The claimant and his representative were provided a 
Supplemental Statement of the Case in January 1995 addressing 
the issue of the evaluation of residuals of service-connected 
residuals of a stab wound to the left side of the chest.  

In January 1995, the claimant submitted a Statement in 
Support of Claim (VA Form 21-4138) in which he claimed 
service connection for a right knee condition, asserting that 
such condition had worsened while he was on active duty.  In 
March 1995, the claimant submitted a Statement in Support of 
Claim which constituted a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability of the right 
great toe based on treatment at a VA medical facility.  

A report of VA orthopedic examination, conducted in March 
1995, disclosed no complaint or findings of chest pain or 
numbness in the veteran. 

The record shows that a rating decision of September 1995 
denied benefits under the provisions of 38 U.S.C.A. § 1551 
for disability of the right great toe, and denied service 
connection for a right knee disability.  The claimant and his 
representative were notified of those decisions and of his 
right to appeal by RO letter of September 20, 1995.  The 
claimant filed a timely Notice of Disagreement as to each of 
those issues and was provided a Statement of the Case 
addressing the claim for benefits under the provisions of 
38 U.S.C.A. § 1551 for disability of the right great toe, and 
was provided a separate Statement of the Case addressing each 
of those issues in March 29, 1996.  He did not submit a 
timely Substantive Appeal (VA Form 9) as to either of those 
issues.

As noted in the Introduction section, above, this case was 
previously before the Board on November 1, 1996 on the single 
issue of entitlement to an initial rating in excess of 10 
percent for service-connected residuals of a stab wound to 
the left lateral chest (Muscle Group XXI), and was remanded 
to the RO to afford the claimant a requested hearing before 
the Board.  That remand order noted that a previous hearing 
was held before a local hearing officer on December 21, 1994, 
at which time the claimant testified that he had been treated 
for his service-connected residuals of a stab wound to the 
left lateral chest at a VA medical center; that he was still 
receiving such treatment twice a month; and that he had 
recently undergone an electromyogram (EMG) which revealed 
nerve damage on the left side.  At that hearing, the 
claimant's representative asked that all medical records from 
the VAMC, East Orange, New Jersey, be obtained.  The Board's 
remand order of November 1, 1996, directed the RO to obtain 
all clinical records of the claimant's treatment at the VAMC, 
East Orange, including the EMG report, and to schedule a 
hearing for the claimant before a traveling Veterans Law 
Judge of the Board of Veterans' Appeals.  

The record shows that the requested hearing before a 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals was scheduled at the RO on September 27, 2002, and 
that the claimant and his representative were notified of the 
date, time and place of that hearing by RO letter of July 23, 
2002.  In a Statement in Support of Claim (VA Form 21-4138), 
submitted in September 2002, the claimant withdrew his 
request for a hearing before a traveling Veterans Law Judge 
of the Board of Veterans' Appeals, and asked that a decision 
be reached based upon the evidence of record.  

While the case was thus in remand status, the RO requested 
copies of all medical records of the claimant from the VAMC, 
East Orange, New Jersey, from January 1, 1994 to the present.  
Those records were obtained and showed that in January 1993, 
the veteran complained of pain in his right [sic] rib cage 
and the posterior of both thighs when he coughs, while 
examination showed that straight leg raising was negative and 
without pain, bilaterally, at 120 degrees, diagnosed as 
muscular strain, while in February 1993, a chest X-ray was 
negative.  Those records show that an electroneurography 
performed in November 1993 showed prolongation of bilateral 
medial nerve latency, prolongation of bilateral ulnar nerve 
latency, prolongation of bilateral peroneal nerve latency, 
prolongation of left peroneal nerve and left tibial nerve 
latency, with no response from sural nerves, bilaterally.  
That electroneurography further indicated left cervical 
radiculopathy, presumably involving at least the C8 root, 
with sensorimotor peripheral polyneuropathy, mild to severe, 
superimposed on what would appear to be compromise of motor 
and sensory fibers of the left and right median nerves at the 
wrist, consistent with the clinical diagnosis of carpal 
tunnel syndrome.  There was no opinion expressed linking 
those findings of the claimant's service-connected residuals 
of a stab wound to the left lateral chest (Muscle Group XXI).  
On follow-up in November 1993, it was noted that the 
veteran's chest was clear to auscultation and percussion; 
that he had no shortness of breath, no point tenderness, no 
pleuritic pain, and no abdominal tenderness.  The impression 
was muscle strain.  Chest X-rays in December 1993 were 
negative, although a bone spur was seen at T-10,  unchanged 
from previous film.

A hospital summary and treatment notes, dated in January 
1994, showed that the claimant was admitted for removal of a 
cataract and treatment of cellulitis of the right foot.  In 
March 1995, he underwent a right knee arthroscopy, partial 
medial meniscectomy, and partial lateral meniscectomy.  In 
August 1994, he complained of intermittent (not constant) 
numbness on his left side from his neck to his feet since 
December 1993.  He was noted to be an insulin-dependent 
diabetic, and his neck was supple, his lungs clear, and his 
abdomen nontender.  The diagnostic impression was rule out 
diabetic neuropathy.  

VA outpatient treatment records show that chest X-rays of the 
veteran in March 1995 disclosed no abnormalities.  X-rays of 
the left shoulder in April 1995 disclosed a slight sclerosis 
in the area of the greater tuberosity, with no fracture or 
other abnormality.  In May 1995, he complained of left 
shoulder pain, with a positive impingement sign, while a good 
range of left shoulder motion was demonstrated.  

A report of VA orthopedic examination, conducted in October 
1997, cited the claimant's assertions that he sustained a 
stab wound to the left chest while in service; that he was 
hospitalized for30 days; that he has had numbness of the left 
chest wall in the area of the stab wound throughout the 
years; and that he has a history of diabetes for 20 years 
with retinopathy and peripheral neuropathy.  Examination 
revealed that the veteran's left chest wall was symmetrical, 
with a well-healed 1 cm. scar on the lateral flank/chest, and 
with decreased sensation to light touch, pinprick and 
temperature.  Muscle strength was 5/5 throughout and there 
was no muscle atrophy, no deformity and no tenderness.  The 
diagnosis was status post left chest wound without orthopedic 
residuals.  

A report of VA neurological examination, conducted in October 
1997, noted the examiner's review of the claims folder, and 
cited the claimant's assertions that he sustained a stab 
wound to the left chest while in service with lack of 
sensation and decreased temperature sensation in the left 
chest wall area.  He further asserted that he had undergone 
EMG studies that showed some nerve injury.  Neurological 
examination disclosed 5/5 muscle strength in the upper and 
lower extremities, bilaterally, while deep tendon reflexes 
were 2+/4 in the upper and lower extremities, bilaterally, 
and sensory examination disclosed some sensory changes on the 
left side of the chest, midclavicular area, with decreased 
sensation to pinprick and temperature.  Electromyographic 
(EMG) testing revealed findings consistent with bilateral 
median nerve entrapment at the wrist consistent with  a 
clinical diagnosis of carpal tunnel syndrome, as well as 
electrical evidence of moderate peripheral polyneuropathy 
affecting sensory greater than motor.  The diagnosis was 
status post knife wound of the left chest with mild 
neurological changes.  

In a Statement in Support of Claim (VA Form 21-4138), 
submitted in January 1998, the claimant expressed a desire to 
reopen his claim for service connection for a right knee 
disorder, asserting that he had obtained additional evidence 
to support that claim.  The claimant and his representative 
were notified by RO letter of June 5, 1998, that he had been 
previously been informed by RO letter of September 25, 1995, 
that service connection for a right knee condition had been 
denied, and that new and material evidence was needed to 
reopen that claim.  

The claimant and his representative were provided a 
Supplemental Statement of the Case in April 1998 addressing 
the issue of the evaluation of residuals of service-connected 
residuals of a stab wound to the left side of the chest.  

In a Statement in Support of Claim (VA Form 21-4138), 
submitted in April 1998, the claimant expressed a desire to 
reopen his claim for service connection for a right knee 
disorder, for a right great toe [partial amputation], and for 
nerve damage from a stab wound.  

The claimant and his representative were notified by RO 
letter of July 8, 1998, that he had been previously been 
informed by RO letter of June 24, 1994, that his claim for a 
right great toe disorder was denied; that he had failed to 
perfect his claim within the one-year period provided for 
such appeals; and that the RO's decision had become final 
after one year.  He was informed of what the evidence must 
show to warrant service connection.  The claimant and his 
representative were further notified by RO letter of August 
10, 1998 that service connection for a right knee condition 
had been denied; that new and material evidence was needed to 
reopen that claim; that no such evidence had been submitted 
in response to the RO letter of June 5, 1998; and that he 
should submit all such evidence.  He was notified of his 
right to appeal that decision.  

In a Statement in Support of Claim (VA Form 21-4138), 
submitted in October 1998, the claimant expressed a desire to 
reopen his claim for a rating in excess of 10 percent for his 
service-connected residuals of a stab wound of the left 
lateral chest (Muscle Group XXI), asserting that he feels 
numbness and pain in the area of the wound.  He further 
stated that he wanted to file a claim for service connection 
for a right knee condition, which he injured while serving in 
the military.  He further submitted a claim for a permanent 
and total disability rating for pension purposes.  

The claimant and his representative were notified by RO 
letter of November 1998, that he had been previously been 
informed by RO letter of September 20, 1995, that his claim 
for a right knee disorder was denied; that he had failed to 
perfect his appeal within the one-year period provided for 
such appeals; and that the RO's decision had become final 
after one year.  He was informed that new and material 
evidence was needed to reopen that claim.  The RO's letter 
noted that the claimant had not responded to the RO's July 8, 
1998 letter or submitted additional evidence.  

The claimant and his representative were also notified by RO 
letter of November 20, 1998, that he had been previously been 
informed by RO letter of July 8, 1998, that his claim for a 
right great toe condition was denied; that he had failed to 
perfect his claim within the one-year period provided for 
such appeals; that the RO's decision had become final after 
one year; and that new and material evidence was needed to 
reopen that claim.  

By letter received at the RO on November 18, 1998, the 
claimant's representative asserted that the veteran wanted to 
claim increased benefits for his service-connected right knee 
and left chest, asserting that both those conditions had 
worsened, and that additional evidence could be obtained from 
the VAMC, Lyons.  

A report of VA neurological examination, conducted in 
November 1998, cited the examiner's review of the claims 
file, and noted the veteran's documented history of 
sustaining a stab wound of the left chest while in service in 
1958, as well as his current complaint of worsening pain and 
numbness in the left chest wall.  It was further noted that 
the claimant was a known diabetic on Insulin, and that he is 
status post below-the-knee amputation in October 1998 
secondary to infection.  Neurological examination revealed 
that the claimant was alert and oriented times three; that he 
sat in a wheel chair; that cranial nerves II-XII were intact; 
that his pupils were equal, reacting to light and 
accommodation, the motor strength was 5/5, although there was 
a slight atrophy of the hand muscles, more noticeable on the 
left than the right, while deep tendon reflexes were 2+ and 
symmetric in the upper and lower extremities.  The right knee 
jerk could not be tested due to the cited amputation.  On the 
left side of the chest wall, there was a well-healed scar 
which was nontender, and there was decreased sensation to 
pinprick and to light touch in the surrounding area, as well 
as decreased sensation to pinprick and to light touch noted 
on both hands and legs and distally on the foot on the left 
side.  Decreased vibration sense was also noted on the 
claimant's left foot.  The diagnoses were post-traumatic 
neuralgia on the left chest wall, secondary to old stab 
wound; and peripheral neuropathy.  

A report of VA scars examination, conducted on November 1998, 
cited the examiner's review of the claims file, and noted his 
documented history of sustaining a stab wound of the left 
chest while in service, with residual numbness and pain, 
worse in cold or damp weather.  Examination revealed a 1.5 x 
0.3 cm. indurated scar of the left chest, numb to touch and 
not painful to touch.  

A report of VA general medical examination, conducted in 
November 1998, showed that the claimant had been unemployed 
for three years, and that prior to that, he worked as a self-
employed welder.  He was noted to be an insulin-dependent 
diabetic, with good blood sugar control, but had undergone a 
right below-the-knee amputation in October 1998 at the VAMC, 
East Orange, campus of the New Jersey VA Health Care System.  
The claimant related that he had sustained a stab wound of 
the left lateral chest with no damage while on active duty, 
and complained of pain.  A scar was noted on the left chest, 
while his lungs were clear to auscultation and percussion, 
and his neck was normal.  It was noted that a chest X-ray in 
October 1998 was normal.  

A report of VA neurological examination, conducted in 
November 1998, noted that the claimant related that he had 
sustained a stab wound of the left side of the chest while on 
active duty; that he asserted that he had been complaining of 
pain and numbness in the left chest wall since then; that 
this has been getting worse in the last several months, 
especially when the weather is cold and damp.  Examination 
revealed that cranial nerves II-XII were intact, while motor 
strength was 5/5, with a slight atrophy of the hand muscles, 
worse on the left.  Deep tendon reflexes were 2+ and 
symmetrical in the upper and lower extremities, bilaterally, 
although the right knee jerk could not be tested due to his 
right below-the-knee amputation.  A scar mark was noted on 
the left side of the chest wall which was well-healed and 
nontender, with decreased sensation to pinprick and light 
touch in the area surrounding the scar.  Decreased pinprick 
was also noted on both hands and legs and distally on the 
left foot, as well as decreased vibration sense of the left 
foot.  The diagnoses were post-traumatic neuralgia on the 
left chest wall, secondary to old stab wound, and peripheral 
neuropathy

The claimant and his representative were notified by RO 
letter of January 12, 1999, that his claim for service 
connection for a right knee disorder had previously been 
denied; that he had been informed by RO letter of November 4, 
1998, that such disability had neither been incurred or 
aggravated by his period of military service; and that he had 
made no response to the RO's letter of November 4, 1998.  He 
was again informed that the prior denial did not mean that he 
could not submit additional evidence.  

In a letter to the RO, received on May 26, 1999, the claimant 
attempted to file a Notice of Disagreement as to the denial 
of his claim for service connection for a right knee 
disorder.  By RO letter of January 21, 2000, the claimant and 
his representative were informed that the RO had obtained 
additional evidence in support of his claim for an increased 
disability rating for his service-connected residuals of a 
stab wound to the left lateral chest.  As that evidence had 
been received after the RO's dispatch of its letter of 
January 12, 1999, following a review of that evidence, a 
Statement of the Case would be prepared.  

The RO requested a review of the claims file and the recent 
VA neurological examination by the VA examining neurologist, 
and a medical opinion in answer to the following question:  
The veteran claims that he has nerve damage from his left 
chest wall wound.  Does he had such nerve damage?"  In his 
response, the VA examining neurologist stated that the answer 
was:  Yes, the veteran has nerve damage on the left chest 
wall, as well as nerve pain, pain and numbness, of the left 
chest wall.  The diagnosis is post-traumatic neuralgia.

In June 1999, the claimant's representative submitted 
duplicate copies of documents previously provided the 
claimant by the RO, asserting that such constitutes new and 
material evidence in support of his claim for a rating in 
excess of 10 percent for residuals of a stab wound to the 
left lateral chest, and his claims for service connection for 
a right knee and right great toe disability.  The claimant 
submitted a Statement in Support of Claim (VA Form 21-4138) 
in which he disagreed with the denial of his claims for 
service-connection for a right knee disorder and the 10 
percent evaluation for his service-connected residuals of a 
stab wound of the left lateral chest, to include nerve 
damage.  

A Supplemental Statement of the Case was provided the 
claimant and his representative in May 2000 addressing the 
issue of an initial rating in excess of 10 percent for 
service-connected residuals of a stab wound to the left 
lateral chest (Muscle Group XXI).  That Supplemental 
Statement of the Case included a finding that  the evidence 
did not show that the claimant's service-connected residuals 
of a stab wound to the left lateral chest presented such an 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization such as to warrant extraschedular 
consideration.  

The claimant submitted a Statement in Support of Claim (VA 
Form 21-4138) in October 2000 in which he asserted that he 
wanted to reopen his claim for service connection for a right 
knee injury incurred while on active duty in 1958, noting 
that he was treated at the Base Hospital, that he has been 
treated at the VAMC, East Orange; that he underwent surgery 
in approximately 1990; that he underwent an amputation in 
1998, and that he continues of obtain treatment for his right 
knee condition from the VAMC, East Orange.  

By RO letter of June 25, 2001, the claimant and his 
representative were notified of the provisions of the VCAA, 
to include VA's duty of notification and assistance to the 
claimant; that the veteran must submit evidence to support 
his claims, what the evidence must show to establish 
entitlement, and the types of evidence which best met that 
requirement.  He was notified that the RO will help him 
obtain the necessary evidence, and the evidence which is 
needed but is not of record; and of VA's duty to assist him 
by obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or 
local government agency, as well as any private or VA medical 
records, employment records, or other non-government records 
which are pertinent or specific to that claim; and which the 
claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that letter informed the claimant and his 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

A rating decision of November 1, 2001, determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a right great toe condition.  
The claimant and his representative were notified of that 
decision and of his right to appeal by RO letter of November 
5, 2001.  

In March 2002, the RO requested another VA neurology 
examination of the veteran by a qualified examiner who had 
reviewed the veteran's claims file, and a medical opinion as 
to whether the veteran has nerve damage to his chest at the 
site of that stab wound.  

The requested VA neurological examination was conducted on 
April 9, 2002.  The report of examination cited the VA 
neurological examiner's review of the claims file, and noted 
the claimant's documented history of sustaining a stab wound 
of the left chest while in service in 1958, as well as his 
current complaint of worsening pain and numbness in the left 
chest wall.  His current complaints included pain and 
numbness around the left lateral chest wall "on and off", 
as well as numbness in both hands, worse on the left, for the 
past few years.  The examiner noted that the veteran had 
undergone an EMG which showed bilateral median nerve 
neuropathy and carpal tunnel syndrome of both hands.  It was 
further noted that the claimant was a known diabetic on 
Insulin; that he is status post below-the-knee amputation in 
October 1998 secondary to infection; and that he has a 
history of hypertension.  The neurological examination 
revealed substantially the same findings as the earlier 
examination conducted in November 1998.  The diagnoses were 
post-traumatic neuralgia on the left lateral chest wall 
secondary to an old stab wound; post-traumatic neuropathy of 
the left lateral chest wall secondary to an old stab wound; 
and bilateral carpal tunnel syndrome.  

A Supplemental Statement of the Case was provided the 
claimant and his representative in June 2002 addressing the 
issue of an initial rating in excess of 10 percent for 
service-connected residuals of a stab wound to the left 
lateral chest (Muscle Group XXI).  

Additional VA outpatient treatment records were obtained from 
the VAMC, East Orange, dated in September 2002, included a 
review of the record pertaining to the claimant's neuralgia 
and an opinion which essentially confirmed the findings and 
conclusions reported on the VA neurological examinations in 
November 1998 and in April 2002, noting that the veteran had 
post-traumatic neuralgia and bilateral carpal  tunnel 
syndrome.  The reporting neurologist stated that the claimant 
complained of intermittent left shoulder pain in the 
supraspinatus area, and alleged numbness in the left 4th and 
5th finger since about two months after the injury, while 
noting that the was no injury to the arm at the time of his 
injury.  He stated that there was an area of decreased 
sensation surrounding the scar on his left lateral chest 
wall, as well as decreased distal sensation in his hands, 
with the most prominent deficit over the palmar aspect of the 
first-third fingers, accompanied by atrophy of the intrinsic 
hand muscles (interossei).  Addressing the veteran's 
complaints of pain and numbness in both hands, the reporting 
neurologist stated that an EMG had disclosed bilateral median 
nerve neuropathy and carpal tunnel syndrome of both hands.  
Examination disclosed muscle strength of 5/5 overall except 
hand grip strength was 4/5, bilaterally, and some atrophy was 
noted on the dorsal interossei of both hands.  Deep tendon 
reflexes were 2+ and symmetrical, bilaterally.  Decreased 
sensation to pinprick and light touch was noted surrounding 
the area of the healed wound of left lateral chest wall, as 
well as decreased sensation to pinprick and light touch in 
both hands, especially in the medial nerve distribution, 
while vibration sense and position sense remained intact, 
bilaterally.  The assessment was neuritis related to chest 
wall injury; possible left brachial plexus lesion related to 
chest trauma and subsequent lung collapse, with some ptosis 
suggesting Horner's syndrome, and it was noted that the 
claimant's symptoms in the left shoulder and scapular region, 
and in the C8/T1 radicular distribution, which the veteran 
claimed to have noted soon after his injury, could be related 
to lower plexus damage from the lung collapse and subsequent 
treatment, as the level of the stab wound could not account 
for this.  Also cited were bilateral carpal tunnel syndrome, 
and peripheral neuropathy related to Type II diabetes.  

By Board letter to the claimant and his representative, dated 
in January 6, 2003, the Board notified them that there had 
been a change in the criteria for rating scars; that the 
Board was enclosing a copy of the revised criteria; and that 
the Board intended to rely upon the revised criteria in 
evaluating his disability.  He was notified that after 
reviewing the enclosed material he could submit additional 
evidence or argument, or tell the Board to proceed with his 
appeal.  

The veteran submitted VA outpatient treatment records from 
the VAMC, East Orange campus of VA's New Jersey Health Care 
System, dated from February 2002 to January 2003, showing 
ongoing treatment and follow-up for his Type  II diabetes, 
right knee complaints, bilateral carpal tunnel syndrome, 
hypertension, anemia, and hearing loss and tinnitus.  A 
functional range of motion was shown in his shoulders, 
bilaterally.

This case was again before the Board on August 14, 2003 on 
the single issue of entitlement to an initial rating in 
excess of 10 percent for service-connected residuals of a 
stab wound to the left lateral chest (Muscle Group XXI), and 
was again remanded to the RO pursuant to the decision of the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003) which invalidated 
38 C.F.R. § 19.9(a)(2).  That remand order instructed the RO 
to ensure that all provisions of the VCAA are properly 
applied in the development of the claim, to undertake any 
additional development deemed appropriate, then to 
readjudicate the issue on appeal considering all of the 
evidence, including the new evidence submitted by the 
veteran, and to readjudicate his claim applying the old and 
the new criteria for rating scars, and if the benefits sought 
on appeal is not granted, to provide another Supplemental 
Statement of the Case to the claimant and his representative 
addressing the issue of an initial rating in excess of 10 
percent for service-connected residuals of a stab wound to 
the left lateral chest (Muscle Group XXI).  

While the case was in Remand status, a rating decision of 
November 4, 2003, granted service connection for post-
traumatic neuralgia of the left chest wall as secondary to 
service-connected residuals of a stab wound of the left 
lateral chest wall, evaluated as noncompensably disabling, 
effective April 9, 2002.  The claimant and his representative 
were notified of that action and of his right to appeal by RO 
letter of December 22, 2003.  In addition, the claimant and 
his representative were provided a Supplemental Statement of 
the Case to the claimant and his representative in June 2002 
addressing the issue of an initial rating in excess of 10 
percent for service-connected residuals of a stab wound to 
the left lateral chest (Muscle Group XXI).  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. Part 4, § 4.14;  
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue.  In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (2000).  The record shows 
that the claimant is right-handed.  

Prior to August 30, 2002, VA's Schedule for Rating 
Disabilities provided that scars were evaluated as follows:  
a 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  Such were the criteria for the 
evaluation of the claimant's service-connected residuals of a 
stab wound to the left lateral chest (Muscle Group XXI) at 
the time of the rating decision of June 1994 granting service 
connection for residuals of a stab wound to the left lateral 
chest (Muscle Group XXI).  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. Part 4, 
§ 4.31 (2003).  

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under the newly revised 
regulations, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion are rated 10 
percent disabling provided the area or areas are 144 square 
inches (929 sq. cm.) or greater.  Note (1):  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (effective August 30, 2002).

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective August 30, 2002).  

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See § 4.68 of this part on the 
amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002). 

Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
August 30, 2002).

Since there was a change in law during the pendency of this 
appeal, the Board must apply the version of the law that is 
more favorable to the claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The Board notes that in addition to 
the copy of the revised provisions regarding the evaluation 
of skin disabilities, the claimant and his representative 
were provided a copy of the old and new regulations in the 
Supplemental Statement of the Case furnished them in July 
2002.  Thus, the Board finds that there is no prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Board further finds that the outcome of this appeal would 
be unaffected by using the previous or revised criteria for 
rating scars.  

VA's Schedule for Rating Disabilities further provides that 
neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. See 38 C.F.R. Part 
4,§ 4.124 (2003).  

Neuralgia of the long thoracic nerve is rated as 30 percent 
disabling with complete paralysis, with inability to raise 
the arm above shoulder level, and winged scapula deformity, 
is rated as 30 percent disabling in the major arm and as 20 
percent disabling in the minor arm; a 20 per cent evaluation 
is warranted in either arm when paralysis of the long 
thoracic nerve is incomplete, but severe; a 10 per cent 
evaluation is warranted in either arm when paralysis of the 
long thoracic nerve is incomplete, but moderate; and a zero 
(noncompensable) evaluation is warranted in either arm when 
paralysis of the long thoracic nerve is mild.  38 C.F.R. Part 
4, § 4.124a, Diagnostic Code 8719 (2003).

Muscle Group XXI (the Thoracic muscle group) are part of the 
muscles of respiration, and are evaluated on the bases of 
function.  When muscle injury to Muscle Group XXI is severe 
or moderately severe, a 20 percent evaluation will be 
assigned; when such muscle injury is moderate, a 10 percent 
evaluation is for assignment; and when muscle injury is 
slight, a noncompensable evaluation is warranted.  38 C.F.R. 
Part 4, §4.73 (2003).  The record is this case is replete 
with objective clinical findings that the claimant's muscle 
strength is 5/5 throughout, and such was the case on the VA 
examination in May 1994, when his motor strength and sensory 
examination were unimpaired, and his chest X-rays and 
pulmonary function tests were normal.  

The Board's review of the record shows that at the time of 
the grant of service connection for the veteran's service-
connected residuals of a stab wound scar of the left lateral 
chest, such were not manifested by superficial scars that are 
poorly nourished with repeated ulceration; were not 
manifested by superficial scars that are tender and painful 
on objective demonstration; and were not manifested by 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (prior to August 30, 
2002).  

However, the evidence does show that on a report of medical 
history completed at the time of service separation, the 
veteran complained of chest pain, while in November 1993, he 
was seen at the VAMC, East Orange, with complaints of left-
sided chest pain, worse on movement, as well as numbness and 
pain in the area of his old stab wound, but denied shortness 
of breath, pleuritic chest pain or abdominal tenderness.  
When admitted to the VAMC, East Orange, in December 1993, a 
physical examination showed muscle strength of 5/5, and a 
chest X-ray was again normal.  Similarly, a report of VA 
respiratory examination in May 1994 showed that the veteran 
complained of pain in his left side, while a chest X-ray and 
pulmonary function studies were normal.  A VA scars 
examination noted the veteran's scar was "painful when he 
rubs it."  

The Board further finds that the record shows that at the 
time of the grant of service connection for the veteran's 
service-connected residuals of a stab wound scar of the left 
lateral chest, there was no evidence of respiratory 
impairment, and all chest X-rays and pulmonary function tests 
were normal.  When seen at the VAMC, East Orange, in November 
1993, the veteran complained of left-sided chest pain and 
numbness and pain in the area of his old stab wound, while 
denying shortness of breath, pleuritic chest pain, or 
abdominal tenderness.  

At the time of the initial rating decision of June 1994, the 
medical evidence of record showed that the claimant's 
residuals of a stab wound to the left lateral chest (Muscle 
Group XXI) were manifested by a 1 x 1 cm. hypertrophic scar 
of the left thorax, with complaints of left-sided chest pain, 
while his chest was clear to auscultation and percussion, 
with no point tenderness, he denied shortness of breath, 
pleuritic chest pain, or abdominal tenderness, a chest X-ray 
and pulmonary function tests were normal, and the clinical 
impression was muscle strain, status post chest stab wound.  
The VA examiner in May 1994 noted that the claimant's chest 
wound was healing with residual pain and discomfort.  In the 
light of that finding, coupled with the absence of any 
findings of shortness of breath or of respiratory impairment 
demonstrated on pulmonary function tests, the Board finds 
that such pain, discomfort and numbness warrants assignment 
of a separate evaluation of 10 percent for post-traumatic 
neuralgia of the left chest wall, but no more, from April 9, 
2002, the effective date of the grant of service connection 
by the RO for that condition.  The Board further finds that a 
rating in excess of 10 percent for service-connected 
residuals of a stab wound scar of the left lateral chest 
(Muscle Group XXI) is not warranted.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 10 percent 
for residuals of a stab wound to the left lateral chest is 
not warranted.  The Board further finds that a separate 10 
percent rating is warranted for post-traumatic neuralgia of 
the left chest wall as residual to his service-connected 
residuals of a stab wound to the left lateral chest.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2003).

The Board finds that neither the claimant's service connected 
residuals of a stab wound of the left lateral chest (Muscle 
Group XXII) nor his service-connected post-traumatic 
neuralgia of the left chest wall present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A separate, additional 10 percent rating for post-traumatic 
neuralgia of the left chest wall as residual to his service-
connected residuals of a stab wound to the left lateral chest 
is granted.

A rating in excess of 10 percent for residuals of a stab 
wound to the left lateral chest is denied.



________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



